Citation Nr: 1112162	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  03-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In February 2005, the Board remanded this case for further evidentiary development.  Thereafter, in August 2006, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In October 2008, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In June 2009, the Board remanded this case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

For reasons explained below, the appeal is once again REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

In December 2010, the Veteran's representative, on the Veteran's behalf, requested a video conference hearing before a Veterans Law Judge of the Board.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2010).  Such a hearing has not been scheduled, and the Veteran's request for such a hearing has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified by letter of the date, time, and place of such a hearing.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

